Title: From George Washington to the Commissioners for the District of Columbia, 3 March 1793
From: Washington, George
To: Commissioners for the District of Columbia

 

Gentlemen,
Philadelphia March 3rd 1793.

I have to acknowledge the receipt of your letters of the 5th of January and 8th of february. The former enclosing a List of the squares actually divided &c.—copies of two letters from Majr Ellicott; and a statement of your certain funds & probable expenditures for the year 1793.
Altho’ I have written to you since the receipt of your first Letter, yet, I have not ’till this moment had time to touch upon the several points therein mentioned, which seemed to require a particular answer.
As it is of importance that the squares should be divided & finished as soon as circumstances will admit, I trust that no time will be lost in obtaining a suitable & well qualified person to complete that business, if the services of Majr Ellicott cannot be counted upon to finish it.
I think with you that the expence of surveying & marking the lines of the District should, & I have no doubt will be defrayed by the United States; but it was not thought best to lay the matter before Congress at this Session. In justice, the expence of surveying the City should be refunded from the same source, but on this point a question would be more likely to arise than on the former.
The Proprietor’s claim of payment for a quantity of Land in the squares intersected by the two cross Streets &ca is a subject on which I am not qualified to give an opinion; but I should suppose a reference to the terms of agreement with those Gentlemen would decide the matter. If it should not, the mode which you mention of leaving it to proper & impartial Judges appears to be the best.
When it was suggested to increase the dimensions of the President’s House, one fifth, I had no idea that it would carry the expence of that building to any thing like the sum of £77,900 Sterling, which is estimated by mister Hoben. And if that should be the case, I an decidedly of opinion that it would be best to take the plan on it’s original scale as you mention. It was always my idea (and if I am not mistaken, mister Hoben coincided in the propriety & practicability of it) that the building should be so arranged that only a part of it should be erected at present; but

upon such a plan as to make the part so erected an entire building—and to admit of an addition in future, as circumstances might render proper; without hurting, but rather adding to the beauty and magnificence of the whole as an original plan. I was led to this idea by considering that a house which would be very proper for a President of the United States for some years to come, might not be considered as corresponding with other circumstances at a more distant period: and therefore, to avoid the inconvenience which might arise here after on that subject, I wished the building to be upon the plan I have mentioned. But I confess, that I cannot see how so great an increase of expence would arise from the small encrease of dimensions proposed; & am much mistaken indeed, if it does not far exceed any ideas he let out at the time his plan was adopted. However, as I do not profess to be an accurate Judge of these matters, I cannot undertake to say that the additional expence is inconsistent.
In order that no means in our power for raising a fund commensurate with the objects in view for the ensuing season, may be left untried, I enclose you a draft on the Maryland Treasury for the third instalment of that State, agreeably to the request in your letter of the 8th of february.
In looking over your statement of the ‘certain funds’ for the year 1793, I observe that after mentioning the sum “now in the Treasurer’s hands”, you say, “his advances on account, as money has been wanted, not covered by warrants” &c.—it struck me on reading this, that it might be possible that some inconvenience might arise from having money paid without a special warrant. While the present Gentleman, who acts as your Treasurer, continues in that office, there can be no apprehension of any evil arising from having money paid without being covered by a warrant; but in the event of his death, or the death or withdrawing of the present Commissioners, might not some difficulty arise on that head? I merely suggest this for your consideration, as it struck me, without any intention of viewing the matter in a reprehensible light. I do not mean by special warrants, that the Treasurer should have a warrant for every trifling payment that may be made; but as you will probably have before you at stated periods, estimates of monies that may be wanted before the next meeting, a general warrant might be given to the Treasurer for the amot of the sum, accompanied with a copy of the estimate,

under cover of which he could make the payments. You will, however, consider this as a mere suggestion to guard against inconveniencies that might happen; but not intended by any means to dictate to you the mode of transacting your business. With great esteem, I am Gentlemen, Your mo: Obt Servt

Go: Washington


P.S. I enclose a small pamphlet which was handed to me by mister Jefferson, who observes that it contains some ideas which may merit attention, in due time, at the Federal City.


G. W——n
